Citation Nr: 1219282	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented with which to reopen a previously denied claim of service connection for PTSD.

Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issue of service connection for a psychiatric disorder, to include PTSD, (on the merits) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in a rating action of June 1997; the Veteran was notified in writing of that determination in July 1997 and did not perfect a timely appeal with regard to it and the decision became final.

2.  Evidence added to the record since the June 1997 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303, 3.304, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for PTSD, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.

Factual Background

The Veteran's DD 214 reflects that he served on active duty with the United States Air Force with an MOS of unclassified airman.  Ten months of foreign service are documented.  

In April 1997, the Veteran filed an original service connection claim for PTSD.  Service connection for PTSD was initially denied in a rating action dated in June 1997.  

Evidence before the RO at the time of the June 1997 decision included the Veteran's service treatment records (STRs) which reflected that psychiatric evaluation was normal on enlistment.  In January 1977, the Veteran had an angry outburst and confrontation with others with threats of harm; adult situational reaction was assessed.  In March 1977, the Veteran was hospitalized for psychiatric reasons, including suicidal ideation.  A mental health report of March 1977 indicated that during his hospitalization, the Veteran experienced a major psychiatric reaction, provisionally assessed as schizo-affective schizophrenic reaction.  The report reflected that a discharge from service was recommended, and had also been previously recommended, but was delayed due to administrative and legal issues, including involvement with illegal drugs.  It was concluded that a psychiatric illness had been found warranting the Veteran's discharge from service.  A December 1976 separation examination report reflects that a psychiatric evaluation was normal and that the Veteran denied having depression or nervous trouble of any sort.  

Post-service private medical records include a May 1993 evaluation report of Dr. J.S., indicating that the Veteran was experiencing depression and stress reaction related to his employment in television production.  The Veteran reported that he served with the Air Force as a security police and was in Vietnam in the last years, reporting to have been involved in some minimal action.  Major depressive disorder and compulsive personality style were diagnosed.  A second report from Dr. J. S. dated in April 1995 is also on file, indicating that a major precipitant of the Veteran's psychiatric disability appeared to be false accusations of sexual harassment made against him on the job in August 1992.  The doctor felt that the Veteran had been occupationally disabled since May 1993.  

A VA PTSD examination was conducted in May 1997.  The Veteran reported having daily intrusive memories of war and mentioned that he served with the Air Force in Thailand at U-don, where he assisted in the evacuation of refugees.  He reported that on April 30, 1975, a C5 plane crashed and he was involved in seeing the debris in body bags being processed.  He described his experience in Thailand as being "life and death" everyday, and indicated that he saw a number of friends who died, but could not recall any specific names.  He also reported being involved with the boat rescue of the U.S.S. Mayaguez at Quo Tang when a helicopter crashed.  Major depression and PTSD were diagnosed.  It was noted that the Veteran reported never having grieved or healed from his experienced in Thailand in 1975 and the examiner observed that the events which surrounded the Veteran's 1992 difficulties appeared to have exacerbated the underlying PTSD symptoms.  

The Veteran's service personnel records are on file and reflect that he served with the 432 Security Police Squadron in Udorn, Thailand from December 1974 to December 1975.  During that time, his duties were described as Aerospace Security Sentry Guard and Security Police Air Base Defense.  

The denial of the PTSD claim in June 1997 was primarily based on a finding that the evidence on file did not establish that a stressful event (verifiable stressor) occurred.  The Veteran was notified of this decision and of his appeal rights in July 1997.  That notification is not on file but was clearly received by the Veteran as evidence by his NOD received in December 1997 and as stated in the SOC issued in February 1999.  Ultimately, the Veteran did not file a substantive appeal in conjunction with the June 1997 decision and the Veteran was advised of this fact in correspondence to him from VA dated in June 2000.  

The Veteran filed to reopen the claim in October 2007.  

Subsequent to the June 1997 rating action, additional evidence added to the record includes a stressor verification response from the United States Armed Services Center for Research of Unit Records (formerly USASCRUR, then CURR - now the Joints Services Records Research Center - JSRRC).  The response indicated that the C-5 aircraft accident described by the Veteran to have occurred on April 30, 1975, was not documented.  However, a U.S. Air Force Accident/Incident Report was provided with the response, reflecting that on April 4, 1975 a C-5 aircraft accident occurred at Tan Son Nhut Air base in Vietnam.  Also provided were extracts documenting the Mayaguez incident on May 12, 1975.

VA medical statements of 2007 and 2008 document the Veteran's PTSD diagnosis and on-going symptoms.  

In a statement provided in January 2008, the Veteran indicated that he was stationed at the Nakhon Phantom Air Base in Thailand from 1974 to 1975 as an Air Base Ground Defense/Security specialist, patrolling the perimeter of the base.  He indicated that he feared for his life every day, and especially while on duty, patrolling and guarding against invasions.  He explained that flares when off when people approached the area and that flares were then fired at the intruders who could be seen burning when they were hit (it appears that he fired such flares).  He reported that on May 12 (1975), there were 4 helicopters evacuating people from the base, one of which the Veteran was to go out on.  He stated that for some reason his group was not sent and later learned that one of the helicopters had gone down and that 4 men that he knew from his unit had been killed.  The Veteran stated that he had flashbacks of being on patrol, seeing those kids, and being in one of the helicopters as it was going down.  

In a rating decision issued in June 2008 (on appeal), the RO determined that new and material evidence had not been presented with which to reopen the service connection claim for PTSD, explaining that no verifiable stressor had been presented.  

In 2009, certification from the Pennsylvania Department of Public Welfare was received reflecting that the Veteran was found permanently disabled due to a primary diagnosis of chronic PTSD.  

In May 2012, articles relating to the SS Mayaguez rescue mission and helicopter crash were presented for the file and were accompanied by a waiver.  

Analysis

The Veteran seeks service connection for PTSD.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the September 2004 rating decision, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.  

In the June 1997 rating action, the denial of the Veteran's PTSD claim was primarily based on the fact that the stressor information he had provided to that point was insufficient to permit verification.  As such, a matter critical to the resolution of the claim is whether evidence has been presented establishing or even suggesting that the Veteran subsequently presented stressor information which was more detailed.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

In this regard, subsequent to the June 1997 rating action, the Veteran did provide additional stressor information in a statement presented in January 2008, including fairly specific dates, locations and incidents of events which occurred during his period of service in Thailand.  He also provided supplemental information/ objective evidence in 2012, relating to one of his claimed stressors, involving the helicopter crash which occurred in conjunction with the SS Mayaguez rescue mission in 1975.  In the aggregate, this additional evidence would tend to provide more detailed information and would lend itself more aptly to assist with verification of the claimed in-service stress events.  Also, the Board further notes that diagnoses of PTSD were of record at the time of the June 1997 rating action and that diagnosis continued to be shown by evidence received thereafter.  

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In light of this holding, the Board concludes that the additional and more recent stressor information provided by the Veteran is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

In summary, the aforementioned additional evidence received since the June 1997 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of service connection for PTSD.  See 38 U.S.C.A. § 5108.


ORDER


New and material evidence having been received, the claim of service connection for PTSD is reopened; the appeal is granted to this extent.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for PTSD, the Board must now conduct a de novo review.  Since the record evidence contains variously diagnosed psychiatric disorder, including a depressive disorder and anxiety disorder, the Board broadly construes the issue, for purposes of this appeal, as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record evidence on file includes various diagnoses of PTSD, a depressive disorder, and an anxiety disorder.  However, the applicable regulations require that such conditions be related to service; and in the case of PTSD, that this clinical diagnosis is linked to a verified in-service stressor.

The Veteran's personnel records reflect that he had service with the United States Air Force, 432 Security Police Squadron in Udorn, Thailand from December 1974 to December 1975.  During that time, his duties were described as Aerospace Security Sentry Guard and Security Police Air Base Defense.  The Veteran has described several stressful experiences associated with this assignment.  During a 1997 VA examination, he reported that on April 30, 1975, a C5 plane crashed and he was involved in seeing the debris in body bags being processed.  He described his experience in Thailand as being "life and death" everyday, and indicated that he saw a number of friends who died.  He also reported being involved with the boat rescue of the U.S.S. Mayaguez at Quo Tang when a helicopter crashed.  In a statement provided in 2008, 

In a statement provided in 2008, he reported that he was assigned to Nakhon Phantom Air Base in Thailand from 1974 to 1975 as an Air Base Ground Defense/Security specialist, patrolling the perimeter of the base.  He indicated that he feared for his life every day, and especially while on duty, patrolling and guarding against invasions.  He explained that flares when off when people approached the area and that flares where then fired at the intruders who could be seen burning when they were hit.  He reported that on May 12 (1975) there were 4 helicopters evacuating people from the base, one of which the Veteran was to go out on.  He stated that for some reason his group was not sent and later learned that one of the helicopters had gone down and that 4 men that he knew from his unit had been killed.  The Veteran stated that he had flashbacks of being on patrol, seeing those kids, and being in one of the helicopters as it was going down.

At least arguably, the Veteran's reported stressors appear to be consistent with a fear of hostile military action.  His described stressors, particularly those identified in the previous paragraph, appear to meet the criteria under the revised regulation of 38 C.F.R. § 3.304(f)(3), addressing when an identified noncombat-related stressor may be presumed credible based upon a claimant's own lay testimony.  

At this point, it has not been established that the Veteran engaged in combat with the enemy and his alleged in-service stressors have not been corroborated.  However, in light of the Veteran's account of fear of hostile military action, while serving in Thailand with his duties of guarding against invasions at this time, within the purview of the amended standard of 38 C.F.R. § 3.304(f)(3), the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) in order to provide an opinion addressing whether the Veteran's symptoms, as well as a claimed stressor, are adequate to support a diagnosis of any current psychiatric disorder, including PTSD, and whether the Veteran's symptoms are related to the claimed stressor.

In addition, it does not appear that the Veteran's full VA records are on file, as they are only current through February 2008.  Significantly, records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Further, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his service connection claim for an acquired psychiatric disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for an acquired psychiatric disorder, to include PTSD.  Appropriate steps should be taken to obtain any identified records.

In addition, the Veteran's VA records (to include any examination and hospitalization reports) dated from March 2008 forward should be obtained for the file.  

2.  The RO/AMC shall contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors.  In this regard, he should be asked to provide as much information as possible, particularly dates and places relating to his reported service-related stressors.  

3.  Thereafter the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors.  In this regard, reports made by the Veteran in a January 2008 statement, and additional information provided in 2012 which may assist in verifying the Veteran's reported stressors, should be considered.  

4.  Whether or not the Veteran's reported stressors can be verified, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for an acquired psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of a psychiatric disorder, to specifically include PTSD, a major depressive disorder, and an anxiety disorder.

With respect to PTSD, the examiner should initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  If so, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  The VA examiner is asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b) the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor.

With respect to psychiatric disorder other than PTSD, the examiner is asked to identify and state the diagnosis of any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, to specifically include a depressive disorder and an anxiety disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from June 1973 to March 1977 or during the first-post service year.  

The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service, including any verified stressful event).

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

5.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following any further development deemed appropriate, to include any additional stressor development to the extent required, the AOJ should adjudicate the issue of service connection for an acquired psychiatric disorder, including PTSD, and should also consider whether service connection is warranted of a psychiatric condition other than PTSD, including a depressive disorder and anxiety disorder.  In doing so, the AOJ should consider 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


